Title: William Caruthers to Thomas Jefferson, 4 November 1810
From: Caruthers, William
To: Jefferson, Thomas


          
            Sir
            Lexington 4th Novr 1810
          
           Both Your favours The One in the fore part of the Summer Allowing Me to pay $25 to the Ann Smith Accademy for Which please to accept Our thanks, and the Duplicate a few days ago have been Reced. I Would have Remitted You the Balance before this but have Not been Down Since and have experienced Some Danger in Sending Money by mail this Sumer—I purpose Going to Richmond in December and Will either call & pay You at home Or leave the Money for You agreable to Your Directions in Richmond— I Want to call if I come that Road to See about Your Shepherds Dogs &c as I have Some Idea of Starting a flocke Soon as I can procure a Shepherd and Soon as the Marenoes Get Down to a Reasonable pric
          
            Accept my Warmest Respect
            
 Wm Caruthers
          
        